Citation Nr: 0722118	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-27 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
knee medial meniscus tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran retired from the military in August 1975 after 
more than 28 years of active service.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

To support his claims, the veteran testified at a 
videoconference hearing before the Board in November 2006.

Also in November 2006, because of his age, the Board advanced 
the veteran's case on the docket.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).

In December 2006 the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  Insofar as the current status of his right knee, the 
veteran has complaints of daily pain, limitation of motion 
(LOM) on extension to 10 degrees, with normal flexion to 140 
degrees, and reportedly has to use a cane.  But his primary 
symptoms are all attributable to rheumatoid arthritis, which 
is not service connected - including as part and parcel of 
his service-connected right knee disability.


CONCLUSION OF LAW

The requirements are not met for a compensable rating for 
residuals of a right knee medial meniscus tear.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA imposes obligations on VA in terms of its duties to 
notify and assist claimants.  See 38 U.S.C.A. §§ 5100, 5102- 
5103A, 5106, 5107, 5126 (West 2002).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a June 2005 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain for 
him.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession. His VA 
treatment records through August 2006 have been obtained and, 
as mentioned, he had a hearing and was provided a VA 
compensation examination to obtain a medical opinion 
concerning the severity of his disability.  Indeed, this was 
precisely the reason the Board remanded this case in December 
2006.  He has not identified any additional evidence that 
needs to be obtained, including in the course of testifying 
during his videoconference hearing.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board finds that 
the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that § 5103(a) requires that VA, to the extent 
possible, provide VCAA notice before initially adjudicating 
the claim.  See, too, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  Here, the RO 
initially considered the claim in September 2005, so not 
until after sending the veteran a VCAA letter in June 2005.  
Consequently, there was no error in the timing of the VCAA 
notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) ), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The veteran's claim in this case is for a higher disability 
rating, rather than for service connection (which was granted 
many years ago).  But even so, he was provided Dingess 
letters in March and December 2006 discussing both the type 
of evidence needed to establish his entitlement to a higher 
disability rating as well as a downstream effective date if 
this benefit is granted.  [Note:  the RO (AMC) 
sent that second letter mistakenly on the premise that the 
remaining claim at issue, following the Board's December 2006 
remand, concerned the rating for his right wrist arthralgia 
- when, in actuality, the Board already had denied that 
claim when remanding the claim concerning the rating for the 
residuals of the right knee medial meniscus tear.]  That, 
however, notwithstanding, the veteran already, as mentioned, 
had earlier received the other Dingess letter in March 2006, 
correctly identifying his claim, and even after the mistake 
when sending the second letter the AMC went back and 
readjudicated his claim on the correct issue, i.e., 
concerning the rating for his right knee disability, in the 
April 2007 supplemental statement of the case (SSOC).  
Accordingly, the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of his claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See, too, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a content-compliant VCAA notice, 
followed by readjudication of the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss in exhaustive detail each 
and every piece of evidence submitted by the appellant or 
obtained on his behalf.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Analysis

Historically, a June 1976 rating decision granted service 
connection for a medial meniscus tear of the right knee and 
assigned an initial 0 percent, i.e., noncompensable, rating 
retroactively effective from September 1975.

The veteran testified during his hearing that he experienced 
pain daily, could walk only for short distances, that his 
knee occasionally gave way, and that he had to use a cane to 
walk.

The veteran's right knee disorder is rated under DC 5257 for 
other impairment of the knee, including recurrent subluxation 
or lateral instability.  Under this code, severe impairment 
is rated at 30 percent, moderate 20 percent, and slight 10 
percent.

Also for consideration are DCs 5258 and 5259.  Under DC 5258, 
cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  DC 5259 provides a 10 percent rating for 
cartilage, semilunar, removal - when symptomatic.

The August 2005 examination report reflects that evaluation 
of the veteran's right knee was unremarkable; the examiner 
indicated the veteran's symptoms were minimal.  He also said 
the veteran has rheumatoid arthritis, which accounts for the 
vast majority of his joint-related symptoms.  But as the 
veteran had some form of right knee injury in service, the 
examiner ordered X-rays to determine whether there was any 
current osteoarthritis in this knee.  X-rays of the right 
knee were obtained that same month and reportedly showed 
"minimal degenerative changes."



Since osteoarthritis and rheumatoid arthritis are distinctly 
different disorders in their pathology, appearance on X-ray, 
and treatment, the Board remanded this case in December 2006 
for a supplemental opinion as to whether any current 
osteoarthritis is related to the service-connected right knee 
injury.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The Board also asked to determine what extent of the 
functional impairment in the veteran's right knee is 
attributable to his rheumatoid arthritis.

The report of the January 2007 examination, on remand, 
indicates the examiner observed the veteran's gait was slow, 
with a slight limp.  He said he did not take any medication 
for his right knee.  Physical examination revealed there was 
no redness, swelling, or deformity, and the joint was stable.  
His range of motion was from 10 to 140 degrees (extension to 
flexion).  The examiner noted that the veteran's activities 
of daily living were not impacted by the right knee disorder.  
The examiner also noted that X-rays of the veteran's right 
knee showed multiple areas of joint space narrowing with 
erosions that were compatible with rheumatoid arthritis.  The 
examiner diagnosed arthritis of the right knee, shown by X-
ray to be due to rheumatoid arthritis rather than injury.  He 
also indicated that review of the claims file confirmed that 
assessment.

The medical evidence of record shows the veteran's right knee 
symptoms are due to rheumatoid arthritis - which, as 
indicated, is not service connected, including as part and 
parcel of his service-connected right knee disability.  So to 
the extent any right knee dysfunction is medically attributed 
to a nonservice-connected disability, this cannot be used as 
grounds for increasing the rating for the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

One of the unfortunate consequences of this is that the 
veteran cannot receive separate ratings under his current DC 
5257 (for the "other" impairment, including recurrent 
subluxation and lateral instability) apart from under DCs 
5002-5010 (for the arthritis - including the rheumatoid 
variant).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997); VAOPGPREC 9-98 (Aug. 14, 1998).

Furthermore, although the veteran has limitation of motion on 
extension - to 10 degrees, which would ordinarily entitle 
him to a 10 percent rating under DC 5261, this limitation has 
been attributed to the rheumatoid arthritis.  
So, again, under Mittleider, he cannot use this as grounds 
for receiving a rating at this higher level.  Moreover, since 
he has normal flexion - to 140 degrees (see 38 C.F.R. 
§ 4.71, Plate II), he cannot receive additional compensation, 
on the basis of separate ratings, for limitation of extension 
and flexion.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

The remainder of the relevant medical evidence shows the 
veteran has no appreciable instability/subluxation in his 
right knee as a result of his injury in service (the medial 
meniscus tear), indeed, not even slight.  Consequently, 
he cannot receive even the minimum compensable rating of 10 
percent under DC 5257.  And when, as here, he does not 
satisfy the requirements under a DC for even the minimum 
compensable rating, and the code does not provide for a 
0 percent rating, this rating shall be assigned.  See 
38 C.F.R. § 4.31.

Lastly, the veteran does not have any of the symptoms 
contemplated by DCs 5258 and 5259 to receive a higher, i.e., 
compensable rating under them, such as episodes of 
"locking," pain, and effusion into the joint or otherwise 
symptomatic cartilage.  He does not have ankylosis, either, 
so not entitled to a higher rating under DC 5256.  Ankylosis 
is the complete immobility and consolidation of the knee 
joint due to disease, injury or surgical procedure.  See, 
e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  The veteran has normal flexion 
of his right knee and, at most, only slight limitation of 
extension - which, in any event, is not attributable to his 
medial meniscus cartilage tear injury in service.  So he 
clearly does not have ankylosis, which would be tantamount to 
no range of motion at all on either flexion or extension, 
even if the Board could consider the extent of his limitation 
of extension in rating his right knee disability.



Thus, the Board is constrained to find that the veteran's 
right knee disability is appropriately rated at the 
noncompensable level.  It should be reiterated that any pain 
and other functional impairment in this knee (e.g., premature 
fatigability, weakness requiring the use of a cane for 
support, incoordination, etc.) has been linked to his 
rheumatoid arthritis - not to his knee injury in service 
many years ago.  Hence, he does not have additional 
functional impairment due to these additional symptoms, that 
is, above and beyond that objectively shown 
(including additional limitation of motion), which might 
otherwise support assigning a higher rating.  See DeLuca, 8 
Vet. App. at 204-7; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59.

The veteran is retired, so he does not work.  Thus, there is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  So the Board finds 
that the currently assigned 0 percent schedular rating has 
already adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
his service-connected right knee condition.  See 38 C.F.R. § 
4.1.  In addition, there is no indication he has been 
frequently hospitalized for treatment of this disability; 
instead, nearly, if not all, of his evaluation and treatment 
has been on an outpatient, as opposed to inpatient, basis.  
Therefore, in the absence of these factors, the Board does 
not have to refer this case to the Director of VA's 
Compensation and Pension Service for consideration of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the preponderance of the 
evidence is against the claim for a compensable rating, in 
turn meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for a compensable rating for residuals of a right 
knee medial meniscus tear is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


